Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frueh (9, 445047) in view of Tankaka (US 10, 582117).
Regarding claim 1, Frueh teaches, a method of view selection in a teleconferencing environment (Fig. 2A and Col. 5, lines 55-65), comprising: 
receiving a frame of image data from a camera; (Col. 2, lines 37-44, col. 4, lines 15-27, Col.4, lines 49-50)
detecting one or more conference participants within the frame of image data; (Col. 7, lines 9-14)
deriving, a focus map based (Fig. 2D), at least in part, on the frame of image data, the focus map providing as a function of position a probability that the one or more conference 
detecting one or more objects corresponding to the one or more relatively high probability areas; determining which of the one or more objects a first subject of interest is; and rendering a view containing the first subject of interest (Col. 6, lines 53-62 and Col. 8, lines 24-37)
Frueh does not teach a neural network as claimed.
Tankaka in the same art of endeavor teaches view selection in a teleconferencing environment detecting one or more conference participants within the frame of image data and identifying the gaze majority of the participants and use these information for viewing the video conferencing (identifying the object that a majority of participants are determined to be 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Frueh with Tankaka in order to improve the system by providing better, fast processing and provide machine learning capability which enhance the reliability.
Regarding claim 2, Frueh in view of Tankaka teaches, receiving a subsequent frame of image data from the camera; detecting one or more conference participants within the subsequent frame of image data (Frueh: Col. 6, lines 53-62 and Col. 8, lines 24-37) ; updating, using the neural network, the focus map based, at least in part, on the subsequent frame of image data, wherein updating the focus map includes updating the one or more relatively high probability areas (col. 4, lines 35-38) ; detecting one or more objects corresponding to the updated one or more relatively high probability areas; determining which of the one or more objects corresponding to the updated one or more relatively high probability areas is a subsequent subject of interest; and rendering a view containing the subsequent subject of interest (Frueh: col. 4, lines 35-38: the attention focus may change. For this reason, at any given moment, at least one of the camcorders 110.A through 110.C may best capture the attention focus of the conference (Frueh Col. 6, lines 53-62 and Col. 8, lines 24-37 and Tankaka: col. 4, lines 9-24).
Regarding claim 3, Frueh in view of Tankaka teaches, wherein the subsequent subject of interest is the first subject of interest (Frueh: col. 4, lines 33-38, Tankaka: col. 4, lines 9-24).

Regarding claim 5, Frueh in view of Tankaka teaches, wherein determining which of the one or more objects is the first subject of interest comprises determining whether any of the one or more objects corresponds to a person (Frueh: col. 4, lines 33-38, Tankaka: col. 4, lines 9-24: attention is directed to a person).
Regarding claim 6, Frueh in view of Tankaka teaches, wherein determining whether any of the one or more objects corresponds to a person comprises determining whether any of the one or more objects corresponds to a non-speaking person (Tankaka: Col. 3, lines 50-58, Col. 3, line 45-48).
Regarding claim 7, Frueh in view of Tankaka teaches, wherein determining which of the one or more objects is the first subject of interest comprises determining whether any of the one or more objects corresponds to a diagram (Tanaka: whiteboard: determination by the system that the whiteboard is very likely the thing of highest interest, Col. 3, lines 62 through Col. 4, lines 1-13).

Regarding claim 8, a teleconferencing endpoint, comprising: a camera configured to capture frames of image data; a processor coupled to the camera, wherein the processor is configured to: receive a first frame of image data from the camera; detect one or more conference participants within the first frame of image data; derive, using a neural network, a focus map from the first frame of image data, the focus map providing as a function of position 
Regarding claim 9, see claim 2 rejection. 
	Regarding claim 10, see claim 3 rejection.
	Regarding claim 11, see claim 4 rejection.
	Regarding claim 12, see claim 5 rejection.
	Regarding claim 13, see claim 6 rejection.
	Regarding claim 14, see claim 7 rejection.
	Regarding claim 15, see claim 1 rejection.
	Regarding claim 16, see claim 2 rejection.
Regarding claim 17, see claim 3 rejection.
	Regarding claim 18, see claim 4 rejection.
Regarding claim 19, Frueh in view of Tankaka teaches, wherein the instructions to determine which of the one or more objects corresponding to the updated one or more relatively high probability areas is the subsequent subject of interest comprise instructions to: determine whether any of the one or more objects corresponding to the updated one or more relatively high probability areas corresponds to a whiteboard, display screen, flipchart, or poster (Tanks: Col. 3, lines 62 through Col. 4, lines 1-13).


Examiner also found claims can be rejected as follow:
Claims 1-5, 7, 8-12, 14, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20120293606) in view of Hara (US 20180039856).
Regarding claim 1, Watson teaches, a method of view selection in a teleconferencing environment (abstract), comprising: 
receiving a frame of image data from a camera (Fig. 3, el. 310 and Paragraph 3, 12); 
detecting one or more conference participants within the frame of image data (Paragraph 25); 
deriving, a focus data based, at least in part, on the frame of image data, the focus data providing as a function of position a probability that the one or more conference participants are jointly focusing their attention there, the focus data including one or more relatively high probability areas “reads on the area that is area of attention”; 
detecting one or more objects corresponding to the one or more relatively high probability areas (Paragraph 26-27, 45; area most users are gazing at).
determining which of the one or more objects is a first subject of interest (Paragraph 26-27, 45: detect speaker); and 
rendering a view containing the first subject of interest (Paragraph 45).
	Watson does not teach using a neural network and focus map as claimed.

	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Watson with Hara in order to improve the system, obtain more accurate and reliable results which will enhance the conference experience.
Regarding claim 2,  Watson in view of Hara teaches, receiving a subsequent frame of image data from the camera; detecting one or more conference participants within the subsequent frame of image data; updating, using the neural network, the focus map based, at least in part, on the subsequent frame of image data, wherein updating the focus map includes updating the one or more relatively high probability areas; detecting one or more objects corresponding to the updated one or more relatively high probability areas; determining which of the one or more objects corresponding to the updated one or more relatively high probability areas is a subsequent subject of interest; and rendering a view containing the subsequent subject of interest (Watson: Paragraph 45, 27,  : detect an event “reads on keep receiving the video frames, keep detecting the gaze direction “area of focusing” of the group of participants and change the optimal video based on the area of interest ) .
Regarding claim 3, Watson in view of Hara teaches, wherein the subsequent subject of interest is the first subject of interest (Watson: Paragraph 45: speaker person).
Regarding claim 4, Watson in view of Hara teaches, wherein the subsequent subject of interest is different from the first subject of interest (Watson: Paragraph 3 and 27, attention change to another person or to the presentation).

Regarding claim 7, Watson in view of Hara teaches,  wherein determining which of the one or more objects is the first subject of interest comprises determining whether any of the one or more objects corresponds to a diagram (Watson: Paragraph 45: presentation).
Regarding claim 8, see claim 1 rejection and the endpoint reads on Fig. 3, el. 315).
Regarding claim 9, see claim 2 rejection.
Regarding claim 10, see claim 3 rejection.
Regarding claim 11, see claim 4 rejection.
Regarding claim 12, see claim 5 rejection.
Regarding claim 14, see claim 7 rejection.
Regarding claim 15, see claim 1 rejection. 
Regarding claim 16, see claim 2 rejection.
Regarding claim 17, see claim 3 rejection.
Regarding claim 18, see claim 4 rejection.	
Regarding claim 19, Watson in view of Hara teaches, wherein the instructions to determine which of the one or more objects corresponding to the updated one or more relatively high probability areas is the subsequent subject of interest comprise instructions to: determine whether any of the one or more objects corresponding to the updated one or more relatively high probability areas corresponds to a whiteboard, display screen, flipchart, or poster (Watson: Paragraph 27).
.
Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20120293606) in view of Hara (US 20180039856) in view of Tian (US 20100208078).
Regarding claim 6, Watson in view of Hara teaches, determining whether any of the one or more objects corresponds to a person (Watson: Paragraph 27, 45).
Watson in view of Hara does not teach wherein determining whether any of the one or more objects corresponds to a person comprises determining whether any of the one or more objects corresponds to a non-speaking person.
	Tian in the same art of endeavor teaches identify common view where all users looking and display the common area (abstract, Paragraph 50-51), determining whether any of the one or more objects corresponds to a person comprises determining whether any of the one or more objects corresponds to a non-speaking person (Paragraph 50-51).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Watson with Hara with Tian in order to improve the system and enhance the conference experience.
	Regarding claim 13, see claim 6 rejection.
	



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/MARIA EL-ZOOBI/
          Primary Examiner, Art Unit 2652